REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 4/27/2022.
Claim(s) 3, 9-10, 13, 19-20, 23 and 27 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-2, 4-8, 11-12, 14-18, 21-22, 24-26 and 28 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 17, filed 4/27/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.
Applicant’s arguments, see page 17, filed 4/27/2022, with respect to the objection of claims 1 and 11 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 17-18, filed 4/27/2022, with respect to the rejection of claims 21, 22, 24-26 and 28 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-2, 4-8, 11-12, 14-18, 21-22, 24-26 and 28 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Zhao etal. US 20190281618 (cited in Non-Final Rejection dated 2/2/2022), teaches if the priority of short PUCCH has higher priority than long PUCCH, then the power level of short PUCCH and long PUCCH may be matched (see para. 0222, Table 26).
A close reference, Ruy etal. US 20200059871 (cited in Non-Final Rejection dated 2/2/2022), teaches determination and communication of priority levels associated with coexisting sPUCCH and PUCCH (see para. 0177).
A close reference, Ericsson, “SR and BSR operation with short TTIs”, Tdoc R2-1704730, 3GPP TSG-RAN WG2 #98, Hangzhou, P.R. of China, 15th-19th May 2017 (Non-Patent Literature Documents citation #5 listed on IDS dated 2/6/2020), teaches simultaneous transmission of SRs on both sPUCCH and PUCCH when configured (see Proposal 2, p. 4).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-2 and 4-8, the cited prior art either alone or in combination fails to teach the combined features of:

based on the determination of whether or not the sSPUCCH performs equally well as the PUCCH, apply a strategy for determining when to trigger a fallback, the strategy being based on a number of failed Scheduling Request (SR) transmissions to the wireless access node, the SR transmissions being transmitted by the transceiver circuit to the wireless access node due to the buffer having uplink data stored therein, and the fallback when triggered includes releasing the resources for the PUCCH and the sPUCCH.

As per claim(s) 11-12 and 14-18, the cited prior art either alone or in combination fails to teach the combined features of:

based on the determination of whether or not the sPUCCH performs equally well as the PUCCH, applying a strategy for determining when to trigger a fallback, wherein the strategy being based on a number of failed Scheduling Request (SR) transmissions to the wireless access node, the SR transmissions being transmitted by the transceiver circuit to the wireless access node due to the buffer having uplink data stored therein, and the fallback when triggered includes releasing the resources for the PUCCH and the sPUCCH.

As per claim(s) 21-22 and 24, the cited prior art either alone or in combination fails to teach the combined features of:

the determined information includes a parameter, the parameter identifies a performance threshold, the performance threshold is a downlink coverage level of a downlink control channel, the downlink coverage level includes one of the following: a Block Error Rate (BLER) threshold, a Signal to Noise Ratio (GNR) threshold, or a Signal to Interference and Noise Ratio (SINR) threshold; and
the parameter refers to:
an uplink transmit power threshold for an uplink control channel:
a threshold related to a difference in transmit power between two physical channels; or
a power headroom in the serving cell.

As per claim(s) 25-26 and 28, the cited prior art either alone or in combination fails to teach the combined features of:

the determined information includes a parameter, the parameter identifies a performance threshold, the performance threshold is a downlink coverage level of a downlink control channel, the downlink coverage level includes one of the following: 
a Block Error Rate (BLER) threshold, a Signal to Noise Ratio (GNR) threshold, or a Signal to Interference and Noise Ratio (SINR) threshold; and 
the parameter refers to: 
an uplink transmit power threshold for an uplink control channel: 
a threshold related to a difference in transmit power between two physical channels; or 
a power headroom in the serving cell.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464